DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a topography following system” as presented in claim 1. 
“a material collecting system” as presented in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “topography following system” is interpreted in view of applicant’s specification ¶0062 to comprise location and orientation linkages. 
The “material collecting system” is interpreted in view of applicant’s specification ¶0060 to comprise a frame and a plurality of ground contacting implements. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-2, 4, 6 are objected to because of the following informalities:  
Claim 1 line 5 reads: “by the topography system providing” which should read: “

the leveraged collection implements”.
Claims 4 and 6 lines 2 reads: “the collection system” which should read: “the material collecting system”.
Claim 6 line 1 reads: “the ground in successively” which should read: “the ground .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 presents “a material collecting system”.  Line 4 then presents “a plurality of ground contacting implements”.  The claim appears to present these elements as being separate from one another, however in view of the specification, “the ground contacting implements” are defined as being a part of the “material collecting implement” (¶0060).  
	Claim 2 recites: “an orientation linkage pivotably supported at the pivot”.  However in view of the specification ¶0064 the “orientation linkage” comprises elements 10 and 12 which are not pivotally 
	Line 7 recites “the location on the ground” which lack antecedent basis. 
	Claim 3 depends from claim 2 and is rejected for the same reasons as claim 2 with the specification not properly supporting the claim language. 
	Claim 13 refers to “ground contacting implements”, however it is unclear if these are the same ones presented in claim 1 or new ground contacting implements.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 107996041).
Regarding claim 1, Zhang discloses a device (Figure 2), comprising: a topography following system (linkage comprising elements 10-12), a material collecting system (Attached to defined topography following system), a plurality of ground contacting implements (1,2,7), by the topography following system providing support for the material collecting system at a desired height (via adjusting 

Regarding claim 2, Zhang discloses wherein the topography following system comprising a pivot and an orientation linkage pivotably supported at the pivot (Frame 9 is considered to be an orientation linkage that is pivotally attached to links 11), and the ground contacting implements comprising leveraged collection implements (The teeth of stages 1, 2 and 7), leveraged collection implements being collection implements supported by the orientation linkage arranged to apply force normally through the orientation linkage to the ground (Each stages teeth that are connected to frame 9 contact the ground to produce a normal force that is translated through the frame 9 to the pivot) proximate to a location on the ground aligned with the pivot (See image below).

    PNG
    media_image1.png
    672
    1022
    media_image1.png
    Greyscale

Regarding claim 3, Zhang discloses wherein the topography following system comprises a location linkage (Elements 11 are considered location linkages), the pivot being located on the location linkage, such that the orientation linkage is pivotably supported at the pivot by being pivotably supported with respect to the location linkage, and wherein the location linkage is adapted to locate the orientation as to its height with respect to the ground (The location linkages 11 adapt to move the orientation linkage up and down with respect to the ground).

Regarding claim 4, Zhang discloses wherein the stages follow the ground successively and pivotably align the collection system with the ground with passive deflection of the topography following system (The stages 1, 2 and 7 all follow the contour as they move along it.  The topography following system components all pivot in relationship to one another.  The system is considered to comprise “passive deflection” as it passively deflects up and down via links 11.  It is noted that the phrase “passive deflection” is broad, not considered a term of the art, and therefore does not carry with it any specific structural or functional limitations).

Regarding claim 5, Zhang discloses wherein the device is supported by a vehicle moving over the ground and passive deflection of the topography following system comprises vertical deflections of the vehicle by the topography (Connection 12 is capable of being supported by a vehicle.  The system is considered capable of passive deflection in relationship to the movement of the vehicle as nothing in the structure would limit the movement).

Regarding claim 6, Zhang discloses wherein the stages follow the ground in successively and pivotably align the collection system with the ground with active deflection of the topography following system (The stages 1, 2 and 7 all follow the contour as they move along it.  The topography following 

Regarding claim 7, Zhang discloses wherein the device is supported by a vehicle moving over the ground, and wherein the topography following system is adapted to adjustment to a desired height and active deflection of the topography following system comprises adjustment with respect to the vehicle while the vehicle is being moved over the ground (Connection 12 is capable of being supported by a vehicle.  Adjustment bolt 10 adjusts the relative height of the topography following system components as discussed in claim 4.  The system is considered capable of active deflection in relationship to the movement of the vehicle as nothing in the structure would limit the movement).

Regarding claim 8, Zhang discloses wherein the ground contacting implements comprise a positive angle of attack, with respect to the ground (Figure 1).

Regarding claim 9, Zhang discloses wherein the collection system is arranged to provide antiscatter geometry (The device is considered to be “antiscatter” as it comprises no fast moving parts that would actively scatter material).

Regarding claim 10, Zhang discloses wherein the ground contacting implements comprise leading and trailing implements (1, 2, and 7), a leading implement being a ground-contacting implement being adapted to collect material from the ground by being moved over ground, and a trailing implement being an implement which is adapted to be moved over ground over which a leading 

Regarding claims 11 and 12, Zhang discloses wherein each of the stages has a stage collection capacity and wherein each particular stage is adapted to continuous material collection after reaching the stage collection capacity for the particular stage by delivering collected material to a successive stage after the particular stage reaches the stage capacity for the particular stage (The stages would each comprise some form of capacity.  As the device meets the claimed structural limitations it is further considered to function as claimed as there is no clear lack of structure in comparison with applicant’s invention that would prevent this interpretation. Overflow of the first stage would naturally build up and flow behind to the next).

Regarding claim 13, Zhang discloses wherein the device is adapted to laterally stable progress over the ground by comprising ground contacting implements which are pivotable laterally with respect to progress (Figure 4 shows pivot 6 that allows wing ground implements to pivot laterally in relation to center implements).

Regarding claim 14, Zhang discloses wherein the ground contacting implements are pivotable laterally by being pivotable about an axis which is one of horizontal and parallel to the ground (Pivot 6 is arranged as claimed).

Regarding claim 16, Zhang discloses wherein the device is assembled and arranged to provide supplemental and augmenting stages of collection by each of the stages comprising at least one row of 

Regarding claim 17, the claim language following “wherein material comprises one selected from a list” comprises functional limitations detailed to the purpose of the structure.  Functional limitations do not impart any positively claimed structural limitations and therefore are not given any patentable weight in an apparatus claim.  The claimed invention must comprise a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The device of Zhang does meets the structural limitations of the prior claims and is capable of functioning as claimed to pick up other ground debris such as foliage, coniferous foliage, pine needles, coniferous needles, tree branches, tree-deposited ground material, forest floor material, packed ground material, compressed forest floor material, layered ground material, leaves, deciduous material, and plant material deposited onto the ground.

Claim(s) 1, 4-7, 9-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skarphol (USPN 2101100).
Regarding claim 1, Skarphol discloses a device (Figure 1) comprising: a topography following system (Linkage comprised of elements 6, 7, 8, 10 and 23), a material collecting system comprising a plurality of ground contacting implements (Attached to and behind the defined topography following system), the topography following system providing support for the material collecting system at a desired height with respect to a ground surface (Figure 2 shows that chains 23 support material 

Regarding claim 4, Skarphol discloses wherein the stages follow the ground successively and pivotably align the collection system with the ground with passive deflection of the topography following system (The stages all follow the contour as they slide along it.  The topography following system components all pivot upon on another as they are linked by chain.  The system is considered to comprise “passive deflection” as it passively deflects up and down.  It is noted that the phrase “passive deflection” is broad, not considered a term of the art, and therefore does not carry with it any specific structural or functional limitations).

Regarding claim 5, Skarphol discloses wherein the device is supported by a vehicle (horse) moving over the ground and passive deflection of the topography following system comprises vertical deflections of the vehicle by the topography (The vehicle moves up and down over the ground in relation to the device).

Regarding claim 6, Skarphol discloses wherein the stages follow the ground successively and pivotably align the collection system with the ground with active deflection of the topography following system (The stages all follow the contour as they slide along it.  The topography following system components all pivot upon on another as they are linked by chain.  The system is considered to comprise “active deflection” as it actively deflects up and down. It is noted that the phrase “active deflection” is 

Regarding claim 7, Skarphol discloses wherein the device is supported by a vehicle (Horse) moving over the ground, and wherein the topography following system is adapted to adjustment to a desired height and active deflection of the topography following system comprises adjustment with respect to the vehicle while the vehicle is being moved over the ground (The system moves in relation to the vehicle during operation).

Regarding claim 9, Skarphol discloses wherein the collection system is arranged to provide antiscatter geometry (The device of Skarphol is considered to be “antiscatter” as it comprises no fast moving parts that would actively scatter material).

Regarding claim 10, Skarphol discloses wherein the ground contacting implements comprise leading and trailing implements, a leading implement being a ground-contacting implement being adapted to collect material from the ground by being moved over ground, and a trailing implement being an implement which is adapted to be moved over ground over which a leading implement has previously moved, and is adapted to collect at least one of material which was not collected by a leading implement and material which was previously collected by a leading implement (The device of figure 1 comprises three stages that are all slid in contact with the ground to collect weeds.  As the device is slid along the ground teeth 14 are capable of scraping high ground and collecting weed growth.  The device is capable of collecting material in all three stages).

Regarding claim 11, Skarphol discloses wherein each of the stages has a stage collection capacity and wherein each particular stage is adapted to continuous material collection after reaching the stage collection capacity for the particular stage (Each stage inherently comprises some form of capacity.  As the device is designed to burn the weeds it is considered to be continuous).

Regarding claim 12, Skarphol discloses wherein each stage is adapted to continuous collection of material after the reaching the stage capacity for the particular stage by delivering collected material to a successive stage after the particular stage reaches the stage capacity for the particular stage (If the forward stage of figure 1 became full the material would flow over/through and past to a rearward stage).

Regarding claim 15, Skarphol discloses wherein the device is wheel-less.

Regarding claim 16, Skarphol discloses wherein the device is assembled and arranged to provide supplemental and augmenting stages of collection by each of the stages comprising at least one row of the ground contacting implements (Figure 1 shows that all three stages comprises teeth 14), and wherein the device is adapted to collect material from the ground by being moved over ground by arranging the stages to successively progress over the ground (The device collects weeds), where at least one stage is a lifting stage, a leading stage being one which is adapted to lift material by lifting material from the ground (As the teeth collect weeds from the ground surface, each stage is considered a lifting stage).

Regarding claim 17, Skarphol discloses wherein material comprises one selected from a list comprising foliage, coniferous foliage, pine needles, coniferous needles, tree branches, tree-deposited .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107996041).
Regarding claim 18, Zhang is lacking any reference to size of the device in relationship to a towing vehicle. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any variety of towing vehicle and device width since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Furthermore, routine work and experimentation would lead one of ordinary skill in the art to these ranges depending on various widths of vehicles and land widths to be worked.   
   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671